Young, J.
(concurring). In my opinion this ordinance is discriminatory, unreasonable and void. It prohibits all signs, structures or billboards except signs solely advertising real property. It forbids a physician from placing the customary “ M. D.” on a plate on his door and a notary public from similar advertisement. It seems to be the rule, however, that the court will hear objections to the constitutionality of a law only from those who are themselves affected by its unconstitutionality. (Jeffrey Mfg. Co. v. Blagg, 235 U. S. 571, 576.) The provisions of the ordinance applicable to these defendants appear to be reasonable enough and, for this reason, under the authority cited, I feel constrained to concur.